Exhibit 99.1 ASPREVA OBTAINS SHAREHOLDER APPROVAL FOR ACQUISITION BY GALENICA Victoria, B.C., Canada; December 17, 2007 - Aspreva Pharmaceuticals Corporation (NASDAQ: ASPV; TSX: ASV) today announced that Aspreva’s shareholders and optionholders have approved the proposed acquisition of Aspreva by Galenica Group (SWX: GALN), through a wholly-owned Canadian subsidiary, at a price of US$26.00 per share in cash. At the special meeting of securityholders held this morning, the transaction was approved by over 99% of the votes cast by shareholders and by over 99% of the votes cast by shareholders and optionholders, voting together as a class. The transaction is being carried out by way of a statutory plan of arrangement under Section 288 of the British Columbia Business Corporations Act. The closing of the transaction remains subject to final court approval, approval by the Minister of Industry under the Investment Canada Act, as well as the satisfaction or waiver of the conditions specified in the Combination Agreement entered into on October 17, 2007.An application for final court approval is scheduled to be heard by the British Columbia Supreme Court on December 18, 2007.Subject to court approval being obtained, receipt of approval by the Minister of Industry under the Investment Canada Act and the other conditions to closing being satisfied or waived, the transaction is expected to close on January 3, 2008. Shareholders also today approved an amendment to Aspreva’s shareholder rights plan in order to facilitate the proposed acquisition of Aspreva by Galenica Group. Further details regarding the terms of the transaction are set out in Aspreva’s management information circular dated November 15, 2007, which was filed by Aspreva on the Canadian SEDAR website at www.sedar.com and on the United States Securities and Exchange Commission’s website at www.sec.gov. Financial and Legal Advisors Lazard Frères & Co. LLP and Lehman Brothers Inc. have acted as financial advisors to Aspreva with respect to the plan of arrangement.Aspreva’s legal advisors are Farris, Vaughan, Wills & Murphy LLP, McCarthy Tétrault LLP and Cooley Godward Kronish LLP. About Galenica Galenica is a diversified group activethroughout the healthcaremarket which, among other things, develops, manufactures and markets pharmaceutical products, runs pharmacies, provides logistical services and access to databases and sets up networks. The Galenica Group enjoys a leading position in all its areas of activity - pharmaceutical manufacturing, pre-wholesaling, distribution, healthcare information and retailing.A large part of the Galenica’s income is generated by international operations. For more information please visit www.galenica.com About Aspreva Aspreva is a global pharmaceutical company focused on identifying, developing, and, upon approval, commercializing evidence-based medicines for patients living with less common diseases. Aspreva common stock is traded on the NASDAQ Global Select Market under the trading symbol ASPV and on the Toronto Stock Exchange under the trading symbol ASV. Learn more about the company at www.aspreva.com For Further Information please contact: Sage J. Baker Vice President, IR & Corporate Communications Aspreva Pharmaceuticals +1 250-708-4270 sbaker@aspreva.com Forward-Looking Statements This news release contains forward-looking statements within the meaning of the
